DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. P.G. Publication No. 2015/0343631 A1 (“US ‘631”).
US ‘631 discloses:
Regarding claim 1:
A manipulating device (see assembly in FIG. 1), comprising: 
a base part (1); 
a user interface (3) disposed above the base part and having a movable part (51) and a grip part (50; ¶ [0066], “One of the libraries that have been developed for the present invention allows the user to liberate the torque of the servomotors so that he can manually place the effector in the desired positions in order to easily generate new functional routines” thereby indicating manual manipulation of the user interface 3); 
a parallel link mechanism (40) having a pair of arm parts (41; FIG. 2) and a pair of link parts (45; FIG. 2); 

a controller configured to control at least one of a position and a posture of a robot based on the position detected by the position sensor (see ¶ [0063]-[0067], “The primary function of the controller is to maintain at all times control over the position, speed and acceleration of the servomotors through optimal route planning in order to perform routines designed by the operator. . . . input and output ports are very useful, letting the controller interact with presence, distance, color, temperature, speed, weight, and pressure sensors, mechanical buttons, etc. and actuators such as motors, servomotors, pneumatic and hydraulic pistons, conveyors, diverters, valves, etc.” thereby indicating that the controller controls both position and posture of a robot based on the sensed position of the arms).  
wherein the arm part is rotatably connected at a base-end part to the base part (via servomotors 20, see connection in FIG. 6), wherein the link part is rotatably connected at a base-end part to the arm part (via joint 44, see in FIG. 2; see also ¶ [0044]), and is rotatably connected at a tip-end part to the movable part (via spherical joints 51, see ¶ [0044], [0073], and wherein the base part is coupled to the movable part through three sets of parallel link mechanisms with six degrees of freedom (¶ [0050], “total of six degrees of freedom”).
Regarding claim 2:
The manipulating device of claim 1, wherein the pair of arm parts are connected with each other through a first connecting member (31 by way of support 30 of the base part 1, see in FIG. 6) having a given first holding force set beforehand (spring force of the spring 31; see ¶ [0060], [0061]).
Regarding claim 4:
The manipulating device of claim 1 further comprising a driver (20) provided to a base-end part of the arm part and configured to drive the arm part (¶ [0044], “arms (40) receive rotational motion from a respective servomotor (20) . . . a proximal arm (41), attached at one end to the servo motor (20)”), 
Regarding claim 5:
The manipulating device of claim 4, further comprising a switch (¶ [0064], “mechanical buttons, etc.”) configured to switch between the position control and a posture control of the robot (¶ [0066], “The controller has libraries that allow the user to easily program new industrial processes, store information in the controller, and use it whenever it is needed. One of the libraries that have been developed for the present invention allows the user to liberate the torque of the servomotors so that he can manually place the effector in the desired positions in order to easily generate new functional routines” thereby indicating a switching in modes between position control and a manually adjustable posture mode prompted by an input i.e. “mechanical button, etc.”).
Regarding claim 7:
The manipulating device of claim 6 wherein a roller part (¶ [0058], “bearing 26” inherently includes a rolling element to facilitate rotation) is provided to one of the pair of arm parts (arm parts 41 each connect to a pulley portion 22 which is in turn rotatably connected to the base part via element 27 wherein there is a bearing 26 therebetween), and a roller guide part (¶ [0058], “bearing” inherently includes a roller guide part i.e. inner and outer race) is provided to the other arm part (arm parts 41 each connect to a pulley portion 22 which is in turn rotatably connected to the base part via element 27 wherein there is a bearing 26 therebetween).
Regarding claim 8:
The manipulating device of claim 8, further comprising a second connecting member connecting the arm part with the base part (see two springs 31 in FIG. 6 connecting the arms 41 to the base 1 via elements 22; ¶ [0060]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US ‘631 in view of JP 2009255193 A (“JP ‘193”).
Regarding claim 6, US ‘631 discloses all the limitations of claim 1, supra, but does not expressly disclose a reversal preventing member configured to prevent a reversal of the link part is provided to the movable part.
JP ‘193 teaches a reversal preventing member (27) configured to prevent a reversal of a link part (14; ¶ [0024], “pin 27 can be used as a stopper for preventing the drive arm 14 from running away”) for the purpose of prevent the arm from extending beyond a normal operating range (¶ [0024]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify US ‘631 to include a reversal preventing member configured to prevent a reversal of the link part is provided to the movable part for the purpose of prevent the arm from extending beyond a normal operating rang.   The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to supra would, with reasonable predictability, result in the moving part 3 in US ‘631 having stoppers, like that of stoppers 27 in JP ‘193, formed thereon in order to prevent the link parts 45 from extending beyond a normal operating range.
Allowable Subject Matter
Claims 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656